DENNIS, J.—
After a careful consideration of tbe voluminous record in this case and tbe elaborate briefs of counsel, I am of the opinion that the plaintiff has wholly failed to sustain the ease made by the bill. And being further of the opinion that by no amendment, by the addition of new parties or otherwise, permissible as being within the scope of the theory of the bill, can the plaintiff, as trustee for the benefit of creditors, make out a case proper for 'the consideration of the court, I will sign a decree dismissing the bill with costs.